

115 HR 1546 IH: Rural Wireless Access Act of 2017
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1546IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a methodology for the collection by the Commission of mobile service coverage data. 
1.Short titleThis Act may be cited as the Rural Wireless Access Act of 2017. 2.Methodology for collection of mobile service coverage data (a)In generalNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate regulations to establish a methodology that shall apply to any collection by the Commission of coverage data relating to commercial mobile service or commercial mobile data service. 
(b)RequirementsThe methodology established under subsection (a) shall— (1)contain standard definitions for different speed tiers (such as the 2G, 3G, 4G, 4G LTE, and 5G tiers); 
(2)ensure that data is collected in a consistent and robust way; (3)improve the validity and reliability of data; and 
(4)increase the efficiency of data collection. (c)DefinitionsIn this section: 
(1)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401). (2)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332). 
(3)Coverage dataThe term coverage data means, with respect to commercial mobile service or commercial mobile data service— (A)information regarding whether such service is available in a particular geographic location in the United States; and 
(B)if such service is available, information about such service, which may include available speed tiers and performance characteristics. 